Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  December 13, 2007                                                                   Clifford W. Taylor,
                                                                                               Chief Justice

  134493 	                                                                           Michael F. Cavanagh
                                                                                     Elizabeth A. Weaver
  134500                                                                                    Marilyn Kelly
                                                                                       Maura D. Corrigan
                                                                                     Robert P. Young, Jr.
                                                                                     Stephen J. Markman,
  SBC MICHIGAN,                                                                                     Justices
            Plaintiff-Appellant,
  v       	                                               SC: 134493     

                                                          COA: 264862       

                                                          MPSC: 00-013079 

  MICHIGAN PUBLIC SERVICE COMMISSION, 

             Defendant-Appellee. 

  _________________________________________
  SBC MICHIGAN,

            Plaintiff-Appellee, 

  v       	                                               SC: 134500     

                                                          COA: 264862       

                                                          MPSC: 00-013079 

  MICHIGAN PUBLIC SERVICE COMMISSION, 

           Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the applications for leave to appeal the June 17, 2004 and
  June 12, 2007 judgments of the Court of Appeals are considered, and they are
  GRANTED. The parties shall include among the issues to be briefed: (1) what legal
  framework appellate courts should apply to determine the degree of deference due an
  administrative agency in its interpretation of a statute within its purview; (2) whether the
  Court of Appeals erred in deferring to the Michigan Public Service Commission’s
  interpretation of MCL 484.2502(1)(a); (3) whether the Commission abused its discretion
  in applying this statutory provision to a carrier’s diagnostic mistakes; and (4) whether the
  Court of Appeals erred in holding that the Commission lacks the jurisdiction to prohibit
  the imposition of a fee for a carrier’s inspection of its own services when that inspection
  eliminates the carrier as the cause of a service disruption. The parties shall detail the
  relationship between state regulatory authority and federal authority regarding
  de-regulation in addressing the last question.
                                                                                                               2


        The Clerk of the Court is directed to place this case on the March 2008 session
calendar for argument and submission. Appellants’ brief and appendix must be filed no
later than January 25, 2008, and appellees’ brief and appendix, if appellees choose to
submit an appendix, must be filed no later than February 15, 2008.

       Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae, to be filed no later
than February 27, 2008.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 13, 2007                   _________________________________________
       t1213                                                                 Clerk